Filed 11/9/21 P. v. Lai CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



    THE PEOPLE,                                                                                C091679

                    Plaintiff and Respondent,                                    (Super. Ct. No. STK-CR-FE-
                                                                                       2019-0016316)
           v.

    ADRIAN LAI,

                    Defendant and Appellant.




         A jury found defendant Adrian Lai guilty of three counts of stalking (Pen. Code
§ 646.9, subd. (a)).1 The trial court sentenced him to four years and four months in state
prison, and required defendant to register as a sex offender for his lifetime pursuant to
section 290. Defendant appeals his conviction on the basis that there was not substantial
evidence to support the jury’s findings that he was guilty of stalking. Defendant also
appeals the requirement that he register as a sex offender for life on the basis that the trial




1   Undesignated statutory references are to the Penal Code.

                                                             1
court erred by not considering the nature of the offenses, and that it misapplied the law
and evidence concerning his current risk of sexual or violent re-offense. Finding no
error, we affirm.
                                     BACKGROUND
       Defendant was convicted of stalking three different women.
       A.W.
       In April 2019, A.W. was at a gas station and was approximately seven months
pregnant. She was pumping gas when defendant drove up to her and asked if she was
single. A.W. laughed and said no, after which defendant drove away.
       The next month, A.W. was at a Wal-Mart at approximately 9:00 p.m. when she
turned around and saw defendant a few feet away. He again asked if she was single, to
which she responded, “Didn’t we already have this conversation?” Defendant indicated
no, to which A.W. stated she was not single. About 15 minutes later, while checking out
of the store, A.W. again noticed defendant this time staring at her with a “blank stare.”
As she was with her two sisters and her two-year-old son, she went to her car and got in,
at which time she realized defendant was “parked in backwards, staring at me with his
headlights.” A.W. was very fearful as she was so pregnant and could not defend her
sisters or her son if she needed to. She was afraid defendant would follow her home as
she lived by herself.
       A.W. drove to a gas station upon leaving Wal-Mart and began pumping gas.
About two minutes later defendant drove into the gas station. Defendant drove around
A.W.’s car four times, and when she asked him, “[w]hy are you following me?” he
responded that he was not following her. Defendant then drove into the carwash where
he remained for about 30 to 45 minutes. A.W. “panic[ked]” and called her stepfather,
who then drove to the gas station.
       Upon leaving the carwash, defendant drove around the gas station and parked in a
stall for about 20 minutes. Defendant then came up to A.W., during which time her sister

                                             2
began recording him. Defendant questioned why they were filming him, to which A.W.
responded, “why are you following me?” Defendant asserted that he was not following
her, and then returned to his car. A.W.’s stepfather stood by her car, at which point
defendant left the gas station in his car, staring at A.W. and her stepfather as he drove
away. A.W. was very afraid as she drove home because it was late and dark and she
couldn’t be sure defendant was not still following her.
       On the Fourth of July, A.W. again saw defendant when she was at her father’s
house. She was on the front porch when she saw defendant drive by twice, make eye
contact with her, and drive off. A.W. started screaming and told her father that she had
just seen defendant. After this incident, A.W. did not return to her father’s house because
she was afraid she would see defendant again.
       Y.S.
       Y.S. saw defendant at her workplace in June or July 2019. She was walking, and
defendant approached her in his car and asked if she was single and if she wanted to go
out with him. Y.S. responded that she was not interested and asked defendant to leave
her alone. Y.S. recognized defendant from a number of years prior when he approached
her and several other women to tell them that they were cute.
       About once a week or every two weeks Y.S. would see defendant driving around
the parking lot at her workplace. Every time he would ask her the same questions, and
she would ask him to leave her alone.
       Subsequent to June or July 2019, Y.S. noticed that defendant was following her as
she was on her way to Starbucks. She took a picture of his car, at which time he “got
very upset.” He followed her into Starbucks and confronted her. He asked her why she
was taking pictures of him and if she knew him. Y.S. told him to leave her alone. After
this incident, Y.S. did not see defendant again. She estimates he made contact with her
about six times.



                                              3
       Y.S. felt afraid during her contacts with defendant. She worried that he was going
to hurt her or hurt someone else. When defendant followed Y.S. into Starbucks she felt
worried because he was bold enough to follow her into a business.
       J.R.
       In June or July 2019, defendant approached J.R. while she was returning to her job
from lunch. Defendant was in his vehicle and stopped J.R. as she was walking and asked
her if she had a husband, to which J.R. responded, “no” and walked into her building.
       Shortly after the first incident, defendant again approached J.R. as she was
returning to work from lunch and asked her if she was married. J.R. responded that he
had already asked her this question and walked back into her building.
       The third time defendant approached J.R. she was sitting in her vehicle in the
parking lot outside her job. Defendant pulled into the parking space next to J.R.’s car,
got out of his car, and started knocking on the passenger window of J.R.’s car. Realizing
it was defendant, J.R. faced forward and did not respond. Defendant then walked around
the front side of J.R.’s car to her driver’s side door. Defendant pounded on J.R.’s driver’s
side window and said, “I’m talking to you, I’m talking to you.”
       J.R. rolled down her window a small amount and asked why defendant was
bothering her, to which he responded, “I want to know if you’re married.” J.R. stated,
“You’ve been asking me this multiple times,” and “You’re scaring me.” Defendant
repeated, “Well, are you married”? J.R. responded, “Yes, I’m married” in an effort to get
defendant to leave her alone. Defendant continued to knock on the window as J.R. rolled
it back up. J.R. believed defendant was not going to take no for an answer, and felt his
demeanor changed to aggressive and irritated at her for rolling up her window.
Eventually, defendant got into his vehicle, at which point J.R. started her car and pulled
out of the parking space, after which defendant drove off.
       The first time defendant approached her, J.R. “didn’t think anything of it.” The
second time he approached her she felt “awkward.” The third time, she was scared

                                             4
because he had continued to approach her at the same time in the same location and she
did not understand why he continued to bother her.
       J.R. saw defendant a fourth time, in August 2019 while driving home from work.
She glanced in her rear-view mirror and noticed defendant was in the car right behind
her. She noticed defendant looking directly forward, at her. At that point she made a
quick exit and was able to lose defendant in traffic. This incident made J.R. nervous and
fearful.
       The court sentenced defendant to four years and four months in state prison and
ordered defendant to register as a sex offender for life pursuant to section 290.
                                       DISCUSSION
       The Stalking Convictions
       Defendant contends his right to due process was violated because there is
insufficient evidence to support the jury’s determination that he threatened the women.
Defendant also argues the evidence does not support a finding that he intended to place
the women in fear for their safety.
       Section 646.9, subdivision (a) provides, “Any person who willfully, maliciously,
and repeatedly follows or willfully and maliciously harasses another person and who
makes a credible threat with the intent to place that person in reasonable fear for his or
her safety, or the safety of his or her immediate family is guilty of the crime of
stalking . . . .” Thus, the three elements of stalking are: (1) following or harassing
another person; (2) making a credible threat, which includes a threat implied by a pattern
of conduct or a combination of verbal and written communicated statements and conduct;
and (3) intending to place the victim in reasonable fear for his or her safety. (People v.
Uecker (2009) 172 Cal.App.4th 583, 594-595 (Uecker).)
       In Uecker, the defendant’s statements, written communication, and pattern of
conduct constituted a “credible threat” by indicating “he was going to do whatever it took
to get [the victim] to go out with him, reasonably causing [her] to fear for her safety.”

                                              5
(Uecker, supra, 172 Cal.App.4th at p. 594.) The defendant followed and placed notes on
the victim’s car almost every workday for seven months. (Id. at pp. 594-595.) When she
said she was not interested in him, he got mad. (Id. at p. 595.) He even positioned
himself in front of the employee entrance so he could watch for the victim to leave.
(Ibid.) This all provided substantial evidence for the jury’s determination that the
defendant made threats against the victim as he was persistent, he evidenced hostility
toward her, and he indicated through his conduct that he was not going to take no for an
answer. (Ibid.)
          In People v. Lopez, the defendant’s conduct demonstrated he was obsessed with
the victim, contacting her repeatedly over many years, despite her efforts to stop him.
(People v. Lopez (2015) 240 Cal.App.4th 436, 452 (Lopez).) When the victim stopped
responding to him, he sent packages to her mother’s house once or twice a year for five
or six years. (Ibid.) The defendant sent the victim a birthday card with a fresh flower
and multiple messages on Facebook. (Ibid.) After being contacted by the police, the
defendant sent the victim another package and appeared as she was walking home from a
friend’s house. (Id. at p. 453.) She continued to tell him that he was scaring her, and yet
he continued his behavior. (Id. at p. 452-453.)
          While the defendant in Lopez did not make overt threats, his course of conduct
constituted a credible threat. (Lopez, supra, 240 Cal.App.4th at p. 453.) The defendant’s
overall conduct, including his persistence and obsession, was something a reasonable
person would understand as threatening. (Ibid.) The defendant’s conduct also
demonstrated that he often knew where the victim was and that he remained close by.
(Ibid.)
          “In considering a challenge to the sufficiency of the evidence . . . , we review the
entire record in the light most favorable to the judgment to determine whether it contains
substantial evidence—that is, evidence that is reasonable, credible, and of solid value—
from which a reasonable trier of fact could find the defendant guilty beyond a reasonable

                                                6
doubt. [Citation.] We presume every fact in support of the judgment the trier of fact
could have reasonably deduced from the evidence. [Citation.] If the circumstances
reasonably justify the trier of fact’s findings, reversal of the judgment is not warranted
simply because the circumstances might also reasonably be reconciled with a contrary
finding. [Citation.] ‘A reviewing court neither reweighs evidence nor reevaluates a
witness’s credibility.’ [Citation.]” (People v. Albillar (2010) 51 Cal.4th 47, 59-60.)
       The totality of the evidence presented at trial supports the jury’s conclusion that
defendant made a credible threat sufficient to constitute stalking in all three counts by
implying he would do whatever it took to get the victims to go out with him. While
defendant never overtly threatened any of the victims, he persistently followed and
harassed them, despite their repeated requests to be left alone. Defendant followed A.W.
to a gas station, a Wal-Mart, a second gas station, and appeared outside her father’s
home. All of this, despite the fact that A.W. was a stranger to him, and repeatedly told
him that she did not want to go on a date with him. Defendant followed A.W. even after
she asked her stepfather to come protect her at a gas station. All of this behavior made
A.W. afraid of what defendant would do to her, or her family members.
       Defendant found Y.S. at her workplace, after having approached her many years
prior. Defendant repeatedly appeared in the parking lot of Y.S.’s workplace, repeatedly
asking her if she wanted to go out with him, and each time Y.S. would decline and ask
him to leave her alone. Again, all of this behavior occurred despite Y.S. being a stranger
to defendant. When defendant followed Y.S. to a Starbucks, he angrily confronted her
inside the Starbucks, in front of other people. Y.S. felt afraid of defendant, who clearly
knew where she worked and was not afraid to accost her in a public place.
       Defendant also approached J.R. outside of her work, always asking her if she was
married. Defendant’s behavior then escalated to pounding on the window of J.R.’s
vehicle, making it clear he would not leave until she rolled it down and spoke to him.
Again, this occurred even though J.R. was a stranger to defendant. J.R. believed

                                              7
defendant would not take no for an answer, and felt he was behaving in an aggressive
manner.
       As in Lopez and Uecker, defendant did not make overt threats, however his pattern
of conduct indicated he was intent on continuing to follow and question A.W., Y.S., and
J.R. despite their repeated requests to be left alone. His behavior always escalated,
whether following Y.S. into Starbucks and confronting her, pounding on the window of
J.R.’s car, or showing up outside of the home of A.W.’s father. The women all reported
that they felt afraid and worried that defendant was going to take more extreme and
dangerous action. Viewing the record in the light most favorable to the judgment,
substantial evidence supports the finding that defendant threatened A.W., Y.S., and J.R.
       Defendant further argues he did not intend to place the women in fear for their
safety and consequently could not be found guilty of stalking. However, there is a point
at which behavior that evokes discomfort or anxiety can reasonably be regarded by
someone of normal sensibilities as threatening behavior, intended to place the person in
fear of harm. Defendant was not merely attempting to date or inquire about romantic
interest; he defied the women’s requests to be left alone and continued showing up in
circumstances that clearly placed them in distress. Defendant’s measures of repeatedly
following and asking about marital statuses for these women despite such distress were
not those of an eccentric paramour but of a predator intent on demonstrating his power to
upset his victims. While defendant may have not intended to cause the women distress
on the first instance, it is obvious that his repeated intrusions were unwelcome and
unwanted. Viewing the record in the light most favorable to the judgment, substantial
evidence supports the finding that defendant intended to place the victims in reasonable
fear for their safety.
       Because the stalking convictions are supported by substantial evidence, the
convictions do not violate defendant’s rights to due process and a fair trial.



                                              8
       Section 290 Registration
       Defendant does not challenge the trial court’s determination that he should register
as a sex offender pursuant to section 290. Instead, he argues the trial court erred in
determining he must register for life pursuant to the tier scheme set out in section
290.006.
       The People argue that although the trial court evaluated defendant’s registration
status pursuant to the tiered scheme, this scheme was the result of a statutory revision that
did not take effect until after his sentencing. Accordingly, the People argue the only
option available to the court at sentencing was to require defendant to register as a sex
offender for life. The People assert defendant is entitled to reevaluation pursuant to the
new law, but that such review is to be completed by the Department of Justice.
       Section 290.006, subdivision (a) provides that a court has discretion to order a
person to register as a sex offender if it finds at sentencing that the person committed the
offense as a result of sexual compulsion or for purposes of sexual gratification. Prior to
January 1, 2021, and at the time of defendant’s sentencing in March 2020, section
290.006, in conjunction with section 290, did not provide for anything less than lifetime
registration. Under this scheme, the court did not have discretion to impose registration
for less than lifetime. (People v. Eastman (2018) 26 Cal.App.5th 638, 647, fn. 9.)
Effective January 1, 2021, the statutory scheme was amended to provide for three tiers, of
ten years, twenty years, and lifetime registration. (Sen. Bill. No. 145 (2019-2020 Reg.
Sess.); § 290.006.)
       Here, the trial court did not have discretion at the time of sentencing to require
defendant to register for any period less than his lifetime. Although the trial court
erroneously referred to the three-tier scheme, we need not alter the judgment as the
outcome is correct. (People v. Zapien (1993) 4 Cal.4th 929, 976 [a ruling correct in law
will not be disturbed merely because given for a wrong reason].) As the People point out,
section 290, subdivision (d)(5) provides that the Department of Justice shall place a

                                              9
person previously sentenced in the appropriate tier category. Further, as the three-tier
scheme was not in effect at the time of sentencing, we do not address defendant’s
arguments that the trial court erred in its consideration of factors pursuant to the new
scheme.
                                      DISPOSITION
       The judgment is affirmed.



                                                      /s/
                                                  RAYE, P. J.



We concur:



    /s/
HULL, J.



    /s/
RENNER, J.




                                             10